Citation Nr: 0711472	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  05-22 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for nerve damage of the 
tendons and damage to the right hand, to include as secondary 
to a service connected right ring and little finger 
disability.  

2.  Entitlement to service connection for a right wrist 
disorder, to include as secondary to a service-connected 
right ring and little finger disability.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1955 to 
August 1957 and from September 1957 to December 1963.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
was informed of this determination in July 2004.  While it is 
unclear whether the veteran was appealing all 3 issues listed 
above in his July 2005 Form 9 Appeal, a I-646 statement was 
received from his representative a week later appealing all 3 
issues.  In his September 2005 Board hearing, the veteran 
provided testimony regarding all 3 issues.  Thus all 3 claims 
have been properly appealed to the Board.  

During his September 2005 Board hearing, the veteran raised 
an increased rating claim for his right ring and right little 
finger and the Board hereby refers this matter to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Careful review of the claims folder shows that various 
pertinent records are missing.  While the National Personnel 
Records Center (NPRC) in January 2001 certified that the 
veteran's service medical records were mailed for his first 
period of service from November 1955 to August 1957, it 
appears that only the personnel records from this time were 
sent.  In an authorization form received in October 2003 the 
veteran indicated he received treatment at the VA medical 
facility in Syracuse and during his Board hearing he stated 
that his more recent records from the Binghamton VA medical 
center have not been sent.  Medical records from the 1990s 
indicated that the veteran was receiving benefits from the 
Social Security Administration (SSA).  Hence, all these 
records need to be obtained and associated with the claims 
folder.  

It was also pointed out during the veteran's hearing that he 
has never been afforded a VA examination for nerve damage to 
his right hand.  Such an examination is warranted to 
determine the nature and etiology of any right hand 
neurological disorder.  

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It 
appears that the veteran has not been properly furnished 
notice of VCAA regarding new and material evidence to reopen 
his claim for a right shoulder disability as well as the 
evidence necessary to substantiate service connection claims 
on a direct basis.  The United States Court of Appeals for 
Veterans Claims has made it clear that failure to adequately 
show compliance with VCAA notice requirements is remandable 
error.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002); Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

In the past, the Board would attempt to cure any VCAA notice 
deficiency by sending the appellant a VCAA notice letter 
under the provisions of 38 C.F.R. § 19.9(a)(2)(ii).  However, 
this regulatory provision has been invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, the veteran should be 
furnished proper VCAA notice.  

The Board further notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the Veterans Claims Assistance Act 
(VCAA) notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  As these questions are involved 
in the present appeal, the veteran should be informed as to 
the type of evidence that is needed to establish both 
disability ratings and effective dates.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take necessary action to ensure compliance 
with all VCAA notice and assistance 
requirements.  The RO should ensure that 
the veteran is furnished proper notice in 
compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to constitute new and material 
evidence to reopen his claim for a right 
shoulder disability and establish service 
connection, as well as the evidence 
necessary to establish service connection 
on a direct and secondary basis for his 
alleged nerve damage to the right hand and 
right wrist disorder, (b) the information 
and evidence that VA will seek to provide, 
(c) the information and evidence that the 
veteran is expected to provide, and 
(d) any pertinent evidence in his 
possession.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); 38 
C.F.R. § 3.159.  The letter should also 
advise the veteran of the evidence 
necessary to establish disability ratings 
and effective dates for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should seek the following 
records:

a.)  Service Medical Records:  The 
RO should contact the NPRC and 
obtain the veteran's service medical 
records for the period from November 
1955 to December 1963;  

b.)  VA Treatment Records:  The 
veteran's treatment records from the 
VA medical facilities in Binghamton 
and Syracuse need to be sought;  

c.)  SSA Records:  The RO should get 
copies from the SSA of any pertinent 
determinations regarding the 
veteran's claims for disability 
benefits, along with the underlying 
medical records associated with such 
determinations.  

Afterwards all records should be 
associated with the claims folder.  

3.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
the current nature and etiology of the 
claimed nerve damage of the tendons and 
damage to the right hand, to include as 
secondary to a service connected right 
finger disability.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner in connection 
with the examination.  The examiner should 
clearly report all examination and special 
test findings and clearly indicate whether 
or not a medical diagnosis of nerve damage 
of the tendons and damage to the right 
hand if so warranted.  If so diagnosed, 
after reviewing the claims file, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
the disorder is related to service or at 
least as likely as not was caused or 
aggravated (i.e. increased in disability) 
by the veteran's service-connected right 
ring and little finger disability.  A 
detailed rationale for all opinions 
expressed should be furnished. 

4.  After completion of the above, and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




